Main, J.
— The plaintiff brought this action against the defendants, E. E. Williams and wife, and B. F. Scanlon and *610wife, for the purpose of recovering wages alleged to be due for services rendered. Williams and wife defaulted. Scanlon and wife answered the complaint by general denial. The cause was tried to the court without a jury. Judgment for the sum of $442 was rendered in favor of the plaintiff, and against Williams and wife only. This appeal is prosecuted by the plaintiff, claiming that the court erred in declining to render a judgment against Scanlon and wife also.
The trial court, in substance, found the facts to be as follows : On January 20, 1913, Williams and Scanlon entered into a partnership agreement, whereby they were to conduct a bath house, called Raleigh Sanitarium & Turkish Baths, in the city of Seattle. On the 25th day of January, the bath house was opened. The business was conducted by the partnership until the 20th day of February, 1913. After this date, the partnership was dissolved, and Williams leased the institution from Scanlon. The plaintiff was employed by Williams to work as a bath house attendant, and pursuant to said employment, entered upon the performance of her duties on the 20th day of February, 1913, and continued thereafter at such employment until July 9, 1913.
The appellant has filed an abstract of the record. No supplemental abstract has been presented. Neither has the appellant’s abstract been moved against for failure to comply with the statute and court rules. In fact, no appearance has been made, and no brief filed in this court by the respondents. The cause must therefore be determined upon the findings of the trial court, and the appellant’s abstract.
From the facts stated, it appears that the partnership was in existence on the 20th day of February, the date the appellant entered upon her employment, and for some time prior thereto. The lease was made on the 22d day of February. Let it be assumed that the lease worked a dissolution of the partnership. In the abstract, there is no evidence of a dissolution, other than a reference to the lease. It thus appears that the plaintiff had been employed, and had entered upon *611her employment, prior to the dissolution. The liability of the partners for the compeñsation for her services would continue until the appellant either had notice of the dissolution, or knowledge of facts which would charge her with notice, or impose the duty of making inquiry. The abstract is silent upon the question of notice, either actual or of facts that would charge notice. Scanlon having been a member of the partnership when the employment began, and there being no notice, or facts which charge notice, to the appellant of the dissolution, it follows that judgment must be rendered against Scanlon and wife, as well as against Williams and wife.
The cause will be remanded with instructions to the superior court to enter a judgment against Scanlon and wife.
Crow, C. J., Gose, Ellis, and Chadwick, JJ., concur.